PER CURIAM.
Kuvin & Stettin, P.A. appeals the trial court’s order denying its motion to enforce a charging lien against its former client, Carolyn D. Lowe. We reverse the order because the trial court, having determined appellant’s entitlement to an attorney’s charging lien, had a duty to enforce the lien by summary proceeding in the underlying action. Law Office of Sara Lawrence, P.A. v. Livingston, 702 So.2d 616 (Fla. 4th DCA 1997); Edward C. Tietig, P.A. v. Southeast Reg’l Constr. Corp., 617 So.2d 761 (Fla. 4th DCA 1993); Zimmerman v. Livnat, 507 So.2d 1205 (Fla. 4th DCA 1987). We remand with directions to the trial court to allow enforcement of the attorney’s charging lien in this cause.
REVERSED and REMANDED.
GUNTHER, TAYLOR and HAZOURI, JJ., concur.